Citation Nr: 1118514	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for acid reflux, claimed as secondary to PTSD.

4.  Entitlement to service connection for hypertension, claimed as secondary to PTSD.

5.  Entitlement to special monthly pension based on a need for aid and attendance by another person.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1963 to May 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from  decisions dated in September and December 2008 by the RO in Salt Lake City, Utah.  A Board hearing was initially requested, but by a January 2010 statement, the Veteran withdrew his hearing request.

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not indicate that the Veteran has a current diagnosis of PTSD.

2.  Hypertension began many years after active duty and was not caused by any incident of service, and service connection is not in effect for PTSD.

3.  Acid reflux began many years after active duty and was not caused by any incident of service, and service connection is not in effect for PTSD.

4.  The appellant has not been shown to be so helpless that he requires assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Hypertension was not incurred in or aggravated during active service and is not proximately due to or the result of a service-connected disability, nor may the service incurrence of hypertension be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  Acid reflux was not incurred in or aggravated during active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

4.  The criteria for special monthly pension based on regular aid and attendance have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in March 2008, May 2008, July 2008 and October 2008.

VA has obtained service treatment records, assisted the appellant in obtaining evidence.  The Board notes that a VA examination has not been scheduled with respect to the claim for service connection for PTSD, or the claims for service connection for acid reflux and hypertension as secondary to PTSD.  However, in the absence of a disease, injury or event in service and a current condition, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, as service connection is being denied for PTSD, a VA examination as to the secondary service connection claims is also not required.

The Board notes that the file contains a single VA hospital summary dated in June 1979.  Attempts to obtain additional VA medical records dated in the late 1970s have been unsuccessful.  The Veteran was advised of the unsuccessful attempts and has indicated that he does not have a copy of these records.

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

The Veteran contends that he incurred PTSD in service, and that he has acid reflux and hypertension due to his PTSD.  He does not contend, and the evidence does not reflect, that he incurred acid reflux or hypertension in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  As discussed below, the secondary service connection claims for acid reflux and hypertension are on the basis of a link to PTSD.  Since service connection for PTSD is herein denied, 38 C.F.R. § 3.310 is of no avail to the claims.

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension or a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran served on active duty in the U.S. Navy from 1963 to 1967.  Service personnel records reflect that the Veteran was a member of the after assembly ordnance handling team on board the U.S.S. Coral Sea (CVA-43) (an aircraft carrier) from August 1966 to January 1967, during a time in which the ship was conducting air operations against North Vietnam.  The Veteran's personnel records do not reflect that he served in combat.  Moreover, the record as well as the Veteran's own statements demonstrate the Veteran was not in combat in Vietnam, but instead loaded ordnance while onboard a ship.

Service treatment records are negative for acid reflux, hypertension, and a psychiatric disorder.  On separation medical examination in May 1967, the Veteran's heart, vascular system, abdomen, viscera, and psychiatric system were all clinically normal.  His blood pressure was 124/80.

There is no competent medical evidence that the Veteran had hypertension during his active service or within one year of discharge from his active service.

Post-service medical records are negative for acid reflux and hypertension until 2004.  Post-service medical records are entirely negative for a diagnosis of PTSD.

A VA hospital summary from the Salt Lake City VAMC reflects that the Veteran was hospitalized on an inpatient basis from March to June 1979 for alcohol addiction.  The treating physician indicated that this was the Veteran's first inpatient admission at that hospital.  The Veteran's chief complaint was difficulty controlling his temper when he drank.  He said that he began drinking heavily during service, and that he was on probation because of an assault charge in a bar-room fight which occurred when he was on parole after a "rent" [apparently a typographic error] conviction.  A psychological test (the Minnesota Multiphasic Personality Inventory (MMPI)) was administered, and the results were unremarkable.  The hospital summary does not reflect any mention of in-service stressors, and does not reflect a diagnosis of PTSD.  The only diagnosis was alcohol addiction.

Records on file reflect that the Veteran is currently incarcerated, and has been so for many years.

A March 2003 status report completed by H.B., PhD., for a risk assessment on behalf of the prison, reflects the following Axis I diagnoses:  sexual abuse of an adult, rule out PTSD, and alcohol and cannabis dependence, in remission in a controlled environment.  There is no mention of any in-service stressors, and Dr. B. did not relate any of these diagnoses to service.

In a March 2003 alienist evaluation, T.A.H., PhD., administered the MMPI-2 test to the Veteran, and the results indicated that the Veteran was not suffering from significant mental health problems at this time.  The examiner noted that the Veteran was currently incarcerated in a state prison for aggravated burglary, and that he had a prior rape conviction in 1974.  The examiner noted that the Veteran had been incarcerated since 1974, except for approximately four or five years.  The examiner indicated the following Axis I diagnoses:  alcohol dependency in institutional remission, and polysubstance dependence in institutional remission.  The Axis II diagnosis was antisocial personality disorder.  PTSD was not diagnosed.

A January 2004 private neurology clinic note reflects that the Veteran had past medical illnesses of gastroesophageal reflux disease (GERD) and hypertension.

Private medical records dated from 2004 to 2008 reflect treatment for multiple medical conditions.  An April 2006 private ambulatory social service note reflects that the Veteran denied prior mental health treatment.  The clinical social worker opined that the Veteran demonstrated excellent judgment and insight, stable affect and mood, and had no psychosocial concerns at this time.  A November 2006 abdominal computed tomography scan showed a small hiatal hernia, and the stomach and esophagus were otherwise normal.

A December 2006 initial evaluation from University of Utah Hospital reflects that the Veteran complained of shortness of breath and fatigue.  It was noted that the Veteran's past medical history included hypertension and GERD.  Private medical records dated in December 2006 and February 2007 reflect a diagnosis of hypertension.  A December 2006 private upper gastrointestinal endoscopy reflects the following diagnostic impressions:  mucosal changes consistent with Barrett's esophagus, hiatus hernia, normal stomach, and normal examined duodenum.

By a statement dated in November 2007 and in subsequent statements, the Veteran essentially contended that his alcoholism was due to PTSD which he incurred in service.  In statements dated in January, March and August 2008, he contended that his in-service involvement in making/arming/deploying bombs for air operations in Vietnam caused PTSD, which led to alcohol and substance abuse, which led to the commission of criminal acts.  In August 2008, he stated that around September 1978 to February 1979, he was admitted to the Salt Lake City VAMC for alcohol and drug abuse.  He said that the intense therapies and processes involved at the VA Center first raised the issue of PTSD.  He said that for years he did not pay close attention to PTSD because he associated it with those people who had experienced "actual hand to hand combat," while he, "on the other hand, had only dropped bombs on people."

After a review of all of the evidence of record, the Board finds that the preponderance of the evidence demonstrates that the Veteran does not currently have PTSD.  There is no medical evidence demonstrating that the Veteran has a clinical diagnosis of PTSD.  Although he was diagnosed with "rule out" PTSD, along with other Axis I diagnoses on one occasion in 2003, this differential diagnosis was not related to in-service stressors.  Moreover, in a concurrent examination by another psychologist, no PTSD was found.  Subsequent medical records are similarly negative for PTSD.  The evidence of record does not contain a diagnosis of current PTSD.

Although the Veteran has contended that he has PTSD, service connection for PTSD is not warranted in the absence of proof of a current disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

As a lay person, the Veteran cannot provide a competent opinion that he has current PTSD that is causally related to service.  The evidence of the passage of so many post-service years before documentation of any psychiatric disorder along with normal findings on the separation examination and afterward contradicts his assertions that he has had PTSD since service, and, therefore, the statements that he has had a continuity of symptomatology since service are not credible and carry no probative weight.  See Buchanan, supra; Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  The Board finds that the Veteran's statements as to continuity of symptomatology of PTSD since service are simply not credible.

In summary, the record fails to show competent and probative evidence of PTSD in service or currently, and the preponderance of the evidence is against a finding that the condition is due to or aggravated by service.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 51.

As there is no competent medical evidence indicating that the Veteran had hypertension or acid reflux during his active service or within one year of discharge, or that his currently manifested acid reflux/GERD and hypertension are related to active service, and as there is competent medical evidence indicating that he did not have acid reflux or hypertension during active service, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's currently manifested acid reflux/GERD and hypertension existed during his active service, within one year of discharge from his active service, or are otherwise related to his active service.

To the extent that the Veteran is claiming secondary service connection for acid reflux and hypertension as related to PTSD, the Board cannot grant such claims since service connection is not in effect for PTSD.

With consideration of the Board's decision herein, service connection for PTSD has not been established.  Because service connection for PTSD has not been established, it is impossible for the Veteran to establish entitlement to service connection for acid reflux and hypertension as secondary to PTSD.  Therefore, his claim for service connection for acid reflux and hypertension as secondary to PTSD must be denied.

Special Monthly Pension

In a September 2008 rating decision, the RO granted entitlement to disability pension, and also granted entitlement to special monthly pension by reason of being housebound.  The RO determined that the Veteran had the following non-service-connected disabilities:  chronic obstructive pulmonary disease (COPD) (rated 100 percent), Parkinson's disease (rated 30 percent), splenectomy (rated 20 percent), and GERD (rated 10 percent).

Increased pension benefits are payable to a Veteran who needs regular aid and attendance or who is housebound.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) (2010).  The Veteran has contended that he is in need of regular aid and attendance.

A Veteran is in need of regular aid and attendance if he is helpless or is so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A Veteran will be considered in need of regular aid and attendance if he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under certain criteria in VA regulations.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be accorded consideration in determining the need for regular aid and attendance:  the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a) (2010); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to special monthly compensation based on the need for regular aid and attendance.  The appellant has been diagnosed with various disorders, such as COPD, GERD, Parkinson's disease, and hypertension, as well as spine disabilities to include degenerative disc disease and prior osteomyelitis of the spine.  

Prison medical records reflect that the Veteran has been diagnosed with myopia, astigmatism, presbyopia, and drusen (degenerative) of the retina.

A January 2004 private neurology clinic note reflects that the examiner diagnosed idiopathic basal ganglia pathology, statistically likely to be Parkinson's disease.  It was noted that the Veteran was able to walk.

A December 2006 ambulatory care note from the University of Utah Hospital reflects that the Veteran had been a prison inmate for the past 17 years who complained of progressive shortness of breath and fatigue over the last 1-1/2 years.  He had a known diagnosis of COPD for quite some time.  The Veteran reported that over the last two years or so, he noticed a gradual decline in his ability to do his work as a janitor.  He mopped floors, and was now limited to one flight of stairs.  He sometimes had lightheadedness, and had a chronic cough.  The examiner diagnosed severe emphysema, and recommended additional medication.

A March 2007 orthopedic clinic note from the University of Utah Hospital reflects that the Veteran was an elderly gentleman who was quite slow to get around.  He noted that the Veteran had back pain and increasing spinal kyphosis, and recommended a thoracic lumbar sacral orthosis brace.

An August 2007 pulmonary clinic note reflects that the Veteran reported that he felt the same since his last visit; he was using his inhalers and denied any worsening of symptoms.

After a review of the evidence of record, the Board observes that the Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  He is also not a patient in a nursing home because of mental or physical incapacity.

Moreover, the Board notes there is no evidence establishing a factual need for regular aid and attendance under 38 C.F.R. § 3.352(a).  Medical records reflect that the Veteran continues to work as a janitor in a prison, mopping floors, and can climb stairs.  Treatment records do not indicate that the Veteran requires regular aid and attendance of another person.

Although it is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance rather than to need constant need, see 38 C.F.R. § 3.352(a), the Board cannot conclude that having shortness of breath and back pain while working constitutes helplessness resulting in a need for regular aid and attendance.

Accordingly, the Board concludes that special monthly compensation based on the need for regular aid and attendance is not warranted, and the claim is denied.

ORDER

Service connection for PTSD is denied.

Service connection for acid reflux is denied.

Service connection for hypertension is denied.

Special monthly pension by reason of the need for regular aid and attendance of another person is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for service connection for a back disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he incurred a chronic back disability in service.  He has repeatedly stated that he was treated for a back strain during service in the second half of 1966.  In March 1979, he said he incurred a back condition in August 1966, and reported that he was treated for this condition on the U.S.S. Coral Sea.  In January 2008, he said he was treated for a back injury from June 1966 to January 1967 aboard that ship.  In March 2008, he said he was treated for a back injury from September to December 1966.  He has recently asserted that an entry was made in the ship's medical log regarding treatment for a back injury in service.

The available service treatment records on file are negative for a back injury or disability.  The Board finds that the RO should make another attempt to obtain any additional service treatment records, to include any pertinent sick log records from the U.S.S. Coral Sea dated from August 1966 through September 1966.  See 38 U.S.C.A. § 5103A.

Post-service medical records reflect diagnoses of vertebral fractures of the thoracic and lumbar spine, and multilevel degenerative disc disease.  He has also been treated for osteomyelitis at L2 resulting in a pathological compression fracture.  See March 2007 orthopedic note from the University of Utah.

As there is evidence of a current back disability, the Veteran's reports of a back injury in service and continuity of back pain since service, and an indication that the disability may possibly be associated with the Veteran's service, the Board finds that it is necessary to afford the Veteran a VA medical examination to determine whether the Veteran has a current chronic back disability that is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The Board observes that the duty to assist incarcerated veterans requires VA to tailor its assistance to the meet the particular circumstances of confinement so that they receive the same care and consideration given to their fellow veterans. Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a back disability since service.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.

2.  The RO/AMC should contact any appropriate record repositories in an attempt to obtain any additional service treatment records regarding treatment for a back injury in 1966, to include any ship's sick logs.

3.  The RO/AMC should arrange for a VA examination of the Veteran to determine the etiology and date of onset of any current back disability.  In doing so, the RO should contact the correctional facility where the Veteran is incarcerated so that every possible means of conducting the examination is explored.  The RO must document all efforts to conduct the examination.  All indicated studies should be performed, and the claims folder must be made available to the examiner for review prior to the examination.

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current back disability had its onset in service or is causally related to service.

The rationale for any opinion expressed should be provided in the examination report.

4. Thereafter, the RO/AMC should readjudicate the claim for service connection for a back disability with consideration of all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


